Title: To James Madison from James C. Mountflorence, 3 August 1801 (Abstract)
From: Mountflorence, James C.
To: Madison, James


3 August 1801, Paris. Reports that ratifications of convention were exchanged 31 July and “Mr. Thos. Appleton has been intrusted by Mr. Dawson With that of the french Govt.” Private letters mention that the president has decided to reappoint Skipwith as consul general or commissary general at Paris. Hopes this will not interfere with his own appointment of last February. Recounts record of service since American Revolution. Mentions that other countries keep more than one official at Paris and hopes his continuation without salary would not be inconvenient. Cites previous service under Jefferson after having been sent from Tennessee in 1791 for that purpose.
 

   RC (DNA: RG 59, CD, Paris, vol. 1). 2 pp.; marked duplicate.


   John Appleton, not Thomas, carried the French ratification to America (see Murray to JM, 3 Aug. 1801 [first letter], n. 1).


   A full transcription of this document has been added to the digital edition.
